DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 12/10/2020. Per the amendment, claim 1 has been amended and no claims have been added or canceled. As such, claims 1-16 are pending in the instant application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “radial width” is not found within the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “wherein said plurality of interior structural supports each extend radially a full radial width from a shared intersection located at a center point of the roller core”, embraces an embodiment that comprises a V-shape structure where two structural supports meet at the center point of the roller and there is no support in the original disclosure for this embodiment. It is suggested that the above limitation is amended to read “wherein said plurality of interior structural supports each extend radially a full radial width from a shared intersection located at a center point of the roller core thereby forming an X-core” such as found in paragraphs [0008] and [0014] and Fig.’s 1 and 2.
Additionally, regarding claim 1, the original disclosure fails to provide sufficient support for
a limitation that the structural supports “are comprised of a substantially uniform thickness throughout their lengths from the first end to the second end” The description of the structural supports in the specification states in paragraph [0014] that “the roller core 4 may include a plurality of interior structural supports 7 which extend throughout the roller core interior from end to end. In the present embodiment, four interior structural supports 7 are used which separate the interior of the roller core 4 into quadrants. The roller core 4 in the present embodiment is sometimes referred to as a finned roller core or X-core. In the preferred embodiment, the ends of the interior structural supports 7 are concave as depicted in the figures, but may fully extend to the ends of the roller core 4.” One of ordinary skill cannot determine from this description that the structural supports are comprised from a uniform 

Allowable Subject Matter
Regarding claim 1, the prior art of record does not disclose “a plurality of interior structural supports running longitudinally from the first end to the second end”, “wherein said plurality of interior structural supports each extend radially a full radial width from a shared intersection located at a center point of the roller core” in the context of the claim taken as a whole. The closest prior art of record, Rocklin et al. (US 2017/0020774) in view of Poirier (US 8,556,837) instead discloses structural supports (Poirier, Fig.2A, 24) that do not run longitudinally from the first end to the second end, instead stopping before the second end of the roller and that are not a full radial width of the roller and do not intersect at a center point of the roller, but instead stop short of the center point of the roller by an inner tubular member (22) at the center of the roller (Poirier, Fig.2A) that is configured to hold a vibration assembly (Fig.3).  This limitation, in the device as claimed in claim 1, is neither anticipated nor made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otten (US 20160238065) discloses a roller (Fig.1) comprising structural supports (10) that run longitudinally from the first end to the second end of the roller.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785